


110 HR 5840 IH: Insurance Information Act of

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5840
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Kanjorski (for
			 himself, Ms. Bean,
			 Mr. Royce,
			 Mr. Moore of Kansas, and
			 Ms. Pryce of Ohio) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To establish an Office of Insurance Information in the
		  Department of the Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Information Act of
			 2008.
		2.Office of
			 Insurance Information
			(a)Duties of
			 SecretarySection 321(a) of title 31, United States Code, is
			 amended—
				(1)in
			 paragraph (7), by striking and at the end;
				(2)in paragraph
			 (8)(C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(9)advise the President and the Congress on
				domestic and international policy issues in connection with all lines of
				insurance except health
				insurance.
						.
				(b)Establishment of
			 OfficeSubchapter I of
			 chapter 3 of title 31, United States Code, is amended—
				(1)by transferring
			 and inserting section 312 after section 313;
				(2)by redesignating
			 sections 313 and 312 (as so transferred) as sections 312 and 314, respectively;
			 and
				(3)by inserting after
			 section 312 (as so redesignated) the following new section:
					
						313.Office of
				Insurance Information
							(a)EstablishmentThere is established within the Department
				of the Treasury the Office of Insurance Information (in this section referred
				to as the Office).
							(b)LeadershipThe Office shall be headed by a Deputy
				Assistant Secretary, who shall be appointed by the Secretary of the Treasury.
				The position of such Deputy Assistant Secretary shall be a career reserved
				position in the Senior Executive Service.
							(c)FunctionsThe Deputy Assistant Secretary who is the
				head of the Office shall have the authority—
								(1)pursuant to the direction of the
				Secretary—
									(A)to receive, analyze, collect, and
				disseminate publicly available data and information and issue reports regarding
				all lines of insurance except health insurance; and
									(B)to establish Federal policy on
				international insurance matters and ensure that State insurance laws are
				consistent with agreements relating to such Federal policy entered into by the
				United States or on its behalf by a designated representative (including the
				Secretary of the Treasury and the United States Trade Representative) with a
				foreign government or regulatory entity; and
									(2)to advise the
				Secretary on major domestic and international insurance policy issues,
				including matters that affect consumers and insurers, such as bond insurance
				and other financial guarantee insurance, private mortgage insurance,
				catastrophe insurance, and reinsurance collateral requirements.
								(d)ScopeThe authority of the Office and the Deputy
				Assistant Secretary with respect to insurance shall extend to all lines of
				insurance except health insurance.
							(e)Preemption of
				State law
								(1)StandardAny
				law or regulation of any State is preempted to the extent that such law or
				regulation is inconsistent with Federal policy on international insurance
				matters set forth in an agreement entered into by the United States or on its
				behalf by a designated representative (including the Secretary of the Treasury
				and the United States Trade Representative) with a foreign government or
				regulatory entity.
								(2)DeterminationPursuant
				to the direction of the Secretary, the Deputy Assistant Secretary is authorized
				to determine whether inconsistencies referred to in paragraph (1) exist and, in
				the case of any such determination, shall notify the appropriate State of such
				determination.
								(3)Administrative
				reviewThe State shall have
				the right to appeal any determination of inconsistency pursuant to paragraph
				(2) to the Secretary.
								(4)LimitationNo State may enforce any insurance law or
				regulation that has been preempted pursuant to this subsection.
								(f)Reports to
				CongressThe Deputy Assistant
				Secretary who is the head of the Office shall submit a report during each
				Congress to the Committee on Financial Services of the House of Representatives
				and the Committee on Banking, Housing, and Urban Affairs of the Senate on the
				financial state of the insurance industry, meaningful trends in the industry,
				any actions taken by the Office pursuant to subsection (e) (regarding
				preemption of inconsistent State laws), and any other information as deemed
				relevant by the Deputy Assistant Secretary or as requested by such
				Committees.
							(g)Use of existing
				resourcesThe Office may
				employ personnel, facilities, and other Department of the Treasury resources
				available to the Secretary on the date of enactment of the
				Insurance Information Act of
				2008 in carrying out this section, except as otherwise prohibited
				by law.
							(h)Retention of
				existing regulatory authorityExcept to the extent necessary to satisfy
				the requirements, obligations, and powers granted under this section and the
				Insurance Information Act of
				2008, nothing in this section may be construed to establish any
				general supervisory or regulatory authority of the Office or the Department of
				the Treasury over any insurer.
							(i)Advisory
				group
								(1)EstablishmentThere
				is hereby established the Advisory Group to the Office of Insurance
				Information.
								(2)MembershipThe
				Advisory Group shall consist of no more than 9 members who shall be appointed
				by the Secretary, and shall include representatives of the National Association
				of Insurance Commissioners, the Department of Commerce, and the Office of the
				United States Trade Representative, and such representatives of the insurance
				industry, consumer groups, and other organizations as the Secretary determines
				are appropriate.
								(3)DutiesThe
				Advisory Group shall make recommendations to the Secretary and the Deputy
				Assistant Secretary who is the head of the Office regarding the function of the
				Office under subsection (c)(1)(B) and determinations pursuant to subsection
				(e)(2).
								(j)Authorization of
				appropriationsThere are authorized to be appropriated for the
				Office such sums as may be necessary for each fiscal
				year.
							.
				(c)Independence in
			 congressional testimony and recommendationsSection 111 of Public Law 93–495 (12 U.S.C.
			 250) is amended by inserting ‘‘the Deputy Assistant Secretary of the Treasury
			 who is the head of the Office of Insurance Information of the Department of the
			 Treasury,’’ after Office of Thrift Supervision, .
			(d)Clerical
			 amendmentThe table of
			 sections for subchapter I of chapter 3 of title 31, United States Code, is
			 amended by striking the item relating to section 312 and inserting the
			 following new items:
				
					
						Sec. 312. Terrorism and Financial
				Intelligence.
						Sec. 313. Office of Insurance
				Information.
						Sec. 314. Continuing in
				office.
					
					.
			
